Citation Nr: 0844372	
Decision Date: 12/23/08    Archive Date: 12/31/08

DOCKET NO.  04-09 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1.  Entitlement to service connection for a low back 
disability, to include as a qualifying chronic disability 
under 38 C.F.R. § 3.317.

2.  Entitlement to service connection for asthma and chronic 
bronchitis, or for other respiratory disability, to include 
as a qualifying chronic disability under 38 C.F.R. § 3.317.

3.  Entitlement to service connection for memory loss, to 
include as a qualifying chronic disability under 38 C.F.R. § 
3.317.

4.  Entitlement to service connection for sore muscles and 
joints, to include as a qualifying chronic disability under 
38 C.F.R. § 3.317.

5.  Entitlement to an initial disability rating greater than 
10 percent for service-connected tinnitus. 



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran had active service from October 1989 to July 
1992, to include service in the Southwest Asia theater of 
operations during the Persian Gulf War.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine.

In December 2004, the veteran testified at a video conference 
hearing over which the undersigned Acting Veterans Law Judge 
presided.  A transcript of the hearing has been associated 
with the veteran's claims file.

This matter was previously before the Board in May 2006 at 
which time it was remanded for additional development.  

The issues of service connection for a low back disability; 
asthma and chronic bronchitis, or for other respiratory 
disability; memory loss; and sore muscles and joints; each to 
include as a qualifying chronic disability under 38 C.F.R. § 
3.317, are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran's bilateral tinnitus is assigned a 10 percent 
rating, the maximum rating available under Diagnostic Code 
6260, and there are no exceptional circumstances.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
bilateral tinnitus have not been met.  38 U.S.C.A. §1155 
(West 2002); 38 C.F.R. §§ 3.321, 4.87, Diagnostic Code 6260 
(2002, 2006); Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 
2006).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. 
§§ 5103, 5103A (West 2002).  Because the application of the 
law to the undisputed facts is dispositive of this appeal, 
the VCAA is not applicable.  See Mason v. Principi, 16 Vet. 
App. 129 (2002).  

The veteran seeks a higher initial disability rating for his 
service-connected tinnitus on the basis that the 10 percent 
disability rating assigned does not adequately reflect the 
severity thereof.

In Smith v. Nicholson, 19 Vet. App. 63, 78, (2005) the United 
States Court of Appeals for Veterans Claims (Court) held that 
the pre-1999 and pre-June 13, 2003 versions of Diagnostic 
Code 6260 required the assignment of dual ratings for 
bilateral tinnitus.  VA appealed this decision to the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit), and stayed the adjudication of tinnitus rating 
cases affected by the Court's decision in Smith.  In Smith v. 
Nicholson, 451 F.3d 1344 (Fed. Cir. 2006), the Federal 
Circuit concluded that the Court erred in not deferring to 
the VA's interpretation of its own regulations, 38 C.F.R. § 
4.25(b) and Diagnostic Code 6260, which limits a veteran to a 
single disability rating for tinnitus, regardless whether the 
tinnitus is unilateral or bilateral.  As noted in the 
introduction, that stay on the adjudication of tinnitus 
rating cases has been lifted.

As the RO has pointed out, the veteran's bilateral tinnitus 
has already been assigned the maximum schedular rating 
available under Diagnostic Code 6260.  As there is no legal 
basis upon which to award a higher or separate schedular 
evaluations for tinnitus in each ear, that aspect of the 
veteran's appeal must be denied.  Sabonis v. Brown, 6 Vet. 
App. 426 (1994).  

The Board further finds that there is no showing that the 
veteran's tinnitus reflects so exceptional or so unusual a 
disability picture as to warrant the assignment of a higher 
rating on an extraschedular basis.  There is no showing the 
disability results in marked interference with employment.  
Moreover, his tinnitus has not required any, let alone, 
frequent periods of hospitalization, or otherwise rendered 
impractical the application of the regular schedular 
standards.  In the absence of evidence of these factors, the 
criteria for submission for assignment of an extraschedular 
rating are not met.  Thus, the Board is not required to 
remand this claim to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 
9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 
88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


ORDER

An higher initial disability rating for tinnitus is denied.


REMAND

Unfortunately, another remand is required in this case as to 
the issues of service connection for a low back disability; 
asthma and chronic bronchitis, or for other respiratory 
disability; memory loss; and sore muscles and joints; each to 
include as a qualifying chronic disability under 38 C.F.R. § 
3.317.  Although the Board sincerely regrets the additional 
delay, it is necessary to ensure that there is a complete 
record upon which to decide the veteran's claims so that he 
is afforded every possible consideration.  VA has a duty to 
make reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate the claim for the benefit 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d) (2008). 

As noted above, this case was previously remanded in May 
2006.  At that time, the Board directed the RO/AMC to contact 
all appropriate service records depositories to obtain any 
additional service medical records of the veteran that may be 
available.  If the RO/AMC was unable to obtain the missing 
service medical records, the RO/AMC was directed to provide 
for the record a statement indicating why it was reasonably 
certain that such records did not exist or that further 
efforts to obtain these records would be futile.  See 38 
U.S.C.A. § 5103A(b)(3).

In October 2007, the RO contacted the VA Records Management 
Center in St. Louis, Missouri, requesting copies of any 
service records of the veteran during the time he was 
assigned with the U.S. Army Reserves from July 28, 1992 to 
August 8, 1994, and from March 21, 1995, to March 21, 1998.  
A review of the claims file reveals that there were no 
additional records associated thereto as a result of this 
inquiry, nor that there was a statement indicating why it was 
reasonably certain that such records did not exist or that 
further efforts to obtain these records would be futile.  In 
this regard, the Court has indicated that a remand by the 
Board confers, as a matter of law, the right to compliance 
with the remand orders.  The Court has further indicated that 
it constitutes error on the part of the Board to fail to 
insure compliance.  Stegall v. West, 11 Vet. App. 268, 271 
(1998).  As such, to comply with the Board's prior May 2006 
Remand, the RO/AMC is directed to reinstate its efforts to 
obtain the above information as previously directed by the 
Board. 

On remand, a search that is consistent with both the letter 
and spirit of the guidelines for locating missing VA and 
service records must be undertaken and every step and action 
taken must be documented in a manner that is reviewable.  If 
cryptic location codes or action codes are used in this 
documentation, a key or guide to such codes must be attached.  
Such transparency is crucial not only for review by higher 
tribunals, but also for the veteran to understand that the VA 
is treating his information and appeal with the greatest care 
and respect.  It is incumbent upon the VA as an organization 
to make diligent efforts to locate the veteran's missing 
service records.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC must contact all 
appropriate service records depositories 
to obtain any additional service medical 
records of the veteran that may be 
available, to include the Army Reserves in 
Maine.  If the RO/AMC is unable to obtain 
the missing service medical records, the 
veteran should be informed of this fact.

Records of a Federal department or agency 
must be sought until it is reasonably 
certain that such records do not exist or 
that further efforts to obtain these 
records would be futile.  In this context, 
the service department must either provide 
the requested records, or should provide 
for the record a statement indicating why 
it is reasonably certain that such records 
do not exist or that further efforts to 
obtain these records would be futile.  See 
38 U.S.C.A. § 5103A(b)(3).

If no additional records are available, 
the RO/AMC must make a formal finding of 
unavailability.

2.  Then the RO/AMC should readjudicate 
the veteran's claims.  If the benefits 
sought remains denied, the veteran and his 
representative should be provided with a 
Supplemental Statement of the Case, 
containing notice of all relevant actions 
taken on the claims, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issues on appeal.  An appropriate period 
of time should be allowed for response.

Thereafter, the case is to be returned to the Board, 
following applicable appellate procedure.  The veteran need 
take no action until he is so informed.  He has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The purposes of this remand 
are to obtain additional information and comply with all due 
process considerations.  No inference should be drawn 
regarding the final disposition of this claim as a result of 
this action. 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


